Citation Nr: 0022663	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-16 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUE


Entitlement to an earlier effective date, prior to August 21, 
1996, for a grant of Chapter 35 education benefits.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, her younger sister and their mother




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The dates of the veteran's military service are unknown.

The veteran is deceased.  The appellant in the present case 
is his daughter.  According to the appellant's file, her 
father died in November 1995, and service connection for his 
cause of death was granted in March 1997, with accrued 
benefits, including entitlement to education benefits 
pursuant to Chapter 35, awarded to his dependents.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the appellant's claim for 
educational benefits under Chapter 35, effective from August 
21, 1996.  The appellant now appeals the effective date 
assigned, contending that she is entitled to an earlier 
effective date.      


REMAND

A review of the record on appeal shows that the late 
veteran's claims folder(s) is not associated with the 
evidence currently before the Board.  To fairly adjudicate 
the appellant's claim, it would be useful for the Board to 
have the veteran's claims folder(s) associated with the 
record as there may be facts contained within which may be 
relevant to the effective date issue on appeal.  Therefore, 
the case should be remanded to the RO so that the veteran's 
claims folder(s) may be obtained and made a part of the 
evidentiary record.  (In this regard, the Board notes that 
the appellant's younger sister is also filing an appeal 
which, while a separate appeal in its own right, is 
concurrent with the present appeal and involves a nearly 
identical issue.  Therefore, the appellants' folders should 
be kept together throughout the course of this appeal for the 
sake of convenience and judicial expediency.)

The appellant's file also shows that she appeared for a 
hearing before a hearing officer at the Reno, Nevada RO on 
November 23, 1998, in which she and her younger sister (and 
their mother) presented oral testimony in support of their 
respective appeals for earlier effective dates for each 
individual's award of Chapter 35 benefits.  However, the 
transcript of this hearing is not included in the appellant's 
file.  As proper appellate review requires the Board, as an 
appellate body, to review all evidence which was before the 
agency of original jurisdiction when it rendered the 
contested decision, a remand is warranted so that this 
transcript may be located and associated with the evidence.   

The Board respectfully calls to the RO's attention that an 
initial review of the appellant's file indicates that the RO 
may have confused the fact pattern of her claim with that of 
her younger sister.  While both appellants are contesting the 
effective dates assigned to their individual claims for 
Chapter 35 benefits, it appears on review of a January 2000 
Supplemental Statement of the Case (SSOC) which was issued to 
the appellant in this case that the RO has characterized her 
issue as entitlement to an earlier effective date for a grant 
of Chapter 35 educational benefits prior to September 2, 
1996.  As this date pertains to the appeal of her younger 
sister but not the present appellant, the RO is requested to 
take appropriate action to clarify the issue and resolve any 
confusion in this regard.

Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain a copy of the 
transcript of the appellant's hearing 
before a hearing officer at the Reno, 
Nevada RO on November 23, 1998, and 
associate it with her file.

2.  The RO should obtain and associate 
the claims folder(s) of the appellant's 
late father, the veteran, with the 
evidentiary record.  (The file of the 
appellant's younger sister, who is also 
an appellant in a concurrent but separate 
appeal, should be kept together with the 
present appellant's file.)

3.  After the above actions have been 
completed, the RO should review the 
evidence associated with the file and 
then address the issue of entitlement to 
an earlier effective date, prior to 
August 21, 1996, for a grant of Chapter 
35 educational benefits.  

4.  If the RO decision regarding the 
aforementioned issue remains adverse to 
the appellant, she and her 
representative should be furnished with 
a Supplemental Statement of the Case and 
all parties should be afforded a 
reasonable opportunity to respond.  In 
this regard, the SSOC should reflect a 
correct statement of the issue as it 
pertains to the individual fact pattern 
of the appellant's claim, resolving any 
facts which may have been confused with 
her younger sister's claim on appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may (and is 
strongly advised to) furnish additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office while the case is in remand status.  Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to develop the 
record and to afford the appellant due process of law.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this 
remand may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  
38 C.F.R. § 20.1100(b) (1999).

